Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
9, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00526-CV



                     IN RE JOHNATHAN SIMMS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 1103691

                         MEMORANDUM OPINION

      On July 5, 2019, relator Johnathan Simms filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable George
Barnstone, Judge of the County Civil Court at Law No 1, in Harris County, Texas,
to vacate his order dated April 16, 2019, granting real party in interest Jennifer Dao’s
motion for new trial. The new trial is preferentially set for July 17, 2019.

      Relator also filed a motion for temporary relief, asking our court to stay the
trial set for July 17, 2019, pending a decision on the petition for writ of mandamus.
See Tex. R. App. P. 52.8(b), 52.10.

      Texas Rule of Appellate Procedure 52.7(a)(2) requires the relator to file with
the petition “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement
that no testimony was adduced in connection with the matter complained.” See Tex.
R. App. P. 52.7.

      Because relator has not provided our court with a transcript of the hearing on
the motion for new trial or a statement that that no testimony was adduced at the
hearing in connection with the matter complained, as required by Rule52.7(a)(2), we
deny relator’s petition for writ of mandamus. Relator’s motion for temporary relief
is rendered moot by the denial of relator’s request for mandamus relief.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                           2